Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Remarks, filed 03/03/2021, and in light of Applicant’s amendment have been considered but are moot in view of the new ground(s) of rejection.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Grauer et al. (US 2016/0344965 A1, “Grauer”), in view of  Richardson et al. (US 2012/0205522 A1, hereinafter “Richardson”), in view of Sugawa (US 2007/0131991, Sugawa”), and further in view of Koga (US 2007/0051988 A1, hereinafter “Koga”).

Regarding claim 1, Grauer teaches a solid-state image sensor (Fig. 1A), comprising: 
a pixel array including pixel cells arranged in a matrix (Figs. 1A&2, [030]: pixel array 130 including pixel sensors 120), wherein each of the pixel cells includes: 
an avalanche photodiode (Figs. 2, [0032]: the pixel sensors 120, each comprising a pixel photosensor 121: such as avalanche photodiodes) 
a floating diffusion which accumulates charges (Figs. 2, [0034]: Charge storage integrator 123 (denoted below also as memory node—MN, or as floating diffusion—FD) may be a single storage element or be divided to multiple storage elements with identical or different storage capacities within pixel 120.); 
a transfer transistor which connects Figs. 2, [0036]: a second transistor 124 coupled between photosensor 121 and charge storage 123); 
Figs. 2, [0036]: a first transistor 121A coupled between a pixel voltage terminal and photosensor 121);
a second reset transistor for resetting charges accumulated in the floating diffusion (Figs. 2, [0036]: a reset transistor 126A coupled between charge storage 123 and the pixel voltage terminal and configured to reset charge pixel storage 123); 
an amplification transistor for converting a charge amount of the charges accumulated in the floating diffusion into a voltage (Figs. 2, [0040]: a Source Follower (SF) transistor 127A converting the accumulated signal (i.e., electrons) to voltage); 
a memory which accumulates charges (Figs. 2, [0035]: Charge storage integrator 123 may comprise multiple storage elements 133 that may be configured to provide different dynamic ranges, e.g., based on different storage capacities); 

Grauer does not teach an avalanche photodiode having a first mode in which a charge amount of charges approximately proportional to the number of photons which cause photoelectric conversion is collected in a cathode of the avalanche photodiode when photons enter the avalanche photodiode under application of a first bias, and a second mode in which a saturated amount of charges is collected in the cathode when photons enter the avalanche photodiode under application of a second bias having a larger potential difference from a potential difference of the first bias and one photon causes photoelectric conversion.
However, Richardson discloses an avalanche photodiode (Figs. 1-3, [0036]&[0041]: an NMOS-only pixel including a photodiode which can be configured in Geiger mode as a single photon avalanche detector (SPAD), as an APD and in a normal CMOS Image Sensor (CIS) integrating mode), having a first mode in which a charge amount of charges approximately proportional to the number of photons which cause photoelectric conversion is collected in a cathode of the avalanche photodiode when photons enter the avalanche photodiode under application of a first bias ([0038]: The photodetector 10 is operable in a first mode as an integrating sensor with the bias voltage Vb being set below the breakdown voltage of the photodiode PD and with the output circuitry (M2/M3) operable to read an analog integration output voltage from the photodiode (PD). The reset transistor M1 is operable as a switch to reset the bias voltage Vb below the breakdown voltage after an integration period), and a second mode in which a saturated amount of charges is collected in the cathode when photons enter the avalanche photodiode under application of a second bias having a larger potential difference from a potential difference of the first bias and one photon causes photoelectric conversion ([0039]-[0040]&[0046]: The photodetector 10 is also operable in a second mode as a single photon avalanche detector (SPAD) with the bias voltage Vb being set above the breakdown voltage of the photodiode PD and with the output circuitry operable to read an avalanche output voltage).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein the avalanche photodiode having a first mode in which a charge amount of charges approximately proportional to the number of photons which cause photoelectric conversion is collected in a cathode of the avalanche photodiode when photons enter the avalanche photodiode under application of a first bias, and a second mode in which a saturated amount of charges is  Grauer into Richardson photodiode. The suggestion/ motivation for doing so would be to adapt the gain of the photodetector to the intensity of the incoming light to avoid saturation. Therefore, a photodetector and readout circuit that can be reconfigured is desirable in cameras that provide improved cost, simplicity, flexibility and speed of analysis (Richardson: [0007]).
The Grauer and Richardson combination does not teach the memory which accumulates charges and a count transistor which connects the floating diffusion and the memory. 
However, Sugawa discloses the memory which accumulates charges (Fig. 1, [0226]: a storage capacitor element Cs for accumulating the photoelectric charges overflowing from the photodiode during accumulating operation); and a count transistor which connects the floating diffusion and the memory (Fig. 1, [0226]: a storage transistor Tr2 for coupling or splitting potentials of the floating region FD and the storage capacitor element Cs).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Sugawa’s storage transistor Tr2/ storage capacitor element Cs into the Grauer and Richardson combination such that the memory which accumulates charges and a count transistor which connects the floating diffusion and the memory. The suggestion/ motivation for doing so would be to Sugawa: [0031]) and provide a pixel with improved noise and high dynamic range.
the Grauer, Richardson and Sugawa combination does not teach wherein, in a case where the avalanche photodiode is in the second mode, a potential barrier between a source and a drain of the transfer transistor when the transfer transistor is turned on is higher than a potential level of the cathode of the avalanche photodiode.
However, Koga discloses wherein, in a case where the avalanche photodiode is in the second mode, a potential barrier between a source and a drain of the transfer transistor when the transfer transistor is turned on is higher than a potential level of the cathode of the avalanche photodiode (Figs. 4, [0055]-[0056] The potential barrier below the gate of the transfer transistor 22 is designed so as to be much higher than an overflow path of the photo diode 21, specifically as shown in FIG. 4A, than an n-type signal charge storage area of the photo diode 21, and a p-type overflow barrier area 40 formed to an n-type substrate (or n well) therebelow. With such a configuration, even if the well 26 is applied with a negative voltage, the signal charge stored in the photo diode 21 is not overflowed from below the gate of the transfer transistor 22 so that the reduction of the saturation signal can be successfully prevented).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Grauer, Richardson and Sugawa combination with the know Koga operation method such that wherein, in a case where the avalanche photodiode is in the second mode, a potential barrier between a source and a drain of the transfer transistor when the transfer transistor is turned on is higher than a potential level of the cathode of the avalanche photodiode. The modification Koga of providing a reduction of the saturation signal can be successfully prevented (Koga: [0056]).

Regarding claim 2, the Grauer, Richardson, Sugawa and Koga combination teaches the solid-state image sensor according to claim 1, in addition Sugawa discloses wherein the memory has a capacity that is at least five times a capacity of the floating diffusion ([0457]: CFD=3.2 fF and  Cs=32 fF see Table 1). The suggestion/ motivation for doing so would be to achieve a wide dynamic range, high sensitivity and a high S/N ratio (Sugawa: [0459]).

Regarding claim 3, the Grauer, Richardson Sugawa and Koga combination teaches the solid-state image sensor according to claim 1, in addition Sugawa discloses wherein the memory is a capacitor having a laminate structure (Figs. 21-23, [0388]-[0401]: a planar type MOS storage capacitor element).

Regarding claim 4, the Grauer, Richardson Sugawa and Koga combination teaches the solid-state image sensor according to claim 1, in addition Sugawa discloses wherein the memory is a capacitor (Figs. 21-23: storage capacitor element CS) including an electrode (Figs. 21-23, [0395]: an upper electrode 32), a semiconductor layer (Figs. 21-3, [0395]: a p'-type semiconductor region 17), and an insulating layer disposed between the electrode and the semiconductor layer (Fig. 21-1, [0395]: an oxide silicon capacitor insulation film 25 formed on the p'-type semiconductor region 17, and an upper electrode 32).
Regarding claim 5, the Grauer, Richardson, Sugawa and Koga combination teaches the solid-state image sensor according to claim 1, in addition Sugawa discloses wherein the memory is a capacitor (Figs. 21-23: storage capacitor element CS) including a first electrode (Figs. 21-23, [0403]: an upper electrode 32), a second electrode (Figs. 21-23, [0403]: lower electrode 37), and an insulating layer disposed between the first electrode and the second electrode (Figs. 21-24, [0403]: a capacitor insulation film 25 formed on the lower electrode 37, and an upper electrode 38 formed on the capacitor insulation film 25).

Regarding claim 6, the Grauer, Richardson, Sugawa and Koga combination teaches the solid-state image sensor according to claim 5, in addition Sugawa discloses wherein the Figs. 2&21-24, [0230]: pixel’s elements formed on a surface of a silicon semiconductor substrate (n-sub) 10), 
the capacitor (Figs. 21-24: storage capacitor element CS) includes the first electrode (Figs. 21-24, [0397]: an upper electrode 32) and the second electrode facing each other (Figs. 21-23, [0403]: lower electrode 37), and the insulating layer interposed between the first electrode and the second electrode (Figs. 21-24, [0403]: a capacitor insulation film 25 formed on the lower electrode 37, and an upper electrode 38 formed on the capacitor insulation film 25), 
as illustrated by Figs. 21-24 electrodes of capacitor Cs and wirings 34), 
and first electrodes in the pixel cells are connected to each other without a via (as illustrated by Figs. 2&21-24).

Regarding claim 7, the Grauer, Richardson, Sugawa and Koga combination teaches the solid-state image sensor according to claim 5, in addition Sugawa discloses wherein the first electrode is grounded at a predetermined potential through a via ([0404] the upper electrode 38 is applied with a power supply voltage VDD or ground GND); except wherein the via is outside the pixel array.
However, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein the via is outside the pixel array since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art.  Nerwin v. Erlichman, 168 USPQ 177, 179. Furthermore It would have been an obvious matter of design choice to incorporate wherein the via is outside the pixel array since the applicant has not disclosed that including wherein the via is outside the pixel array solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with the via is integrated in the pixel array.

Regarding claim 13, claim 13 has been analyzed and rejected with regard to claim 1 and in accordance with Grauer's further teaching on: an imaging device ([0463] Sugawa teaches a signal processing circuit which sets a bias to be applied to the avalanche photodiode at one of the first bias and the second bias based on a signal output from the solid-state image sensor (Fig. 7, [0036]&[0068]: photodiode whose mode of operation depends on the level of bias voltage applied and readout circuitry to process the different types of signal from the photodiode encountered each mode of operation).

Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over the Grauer, Richardson, Sugawa and Koga combination as applied above, in view of  Oike (US 2010/0188543 A1, hereinafter “Oike”).

Regarding claim 8, the Grauer, Richardson, Sugawa and Koga combination teaches  the solid-state image sensor according to claim 1, except wherein the first reset transistor has a threshold voltage equal to or lower than a threshold voltage of the transfer transistor.
However, Oike discloses wherein the first reset transistor (121A) has a threshold voltage equal to or lower than a threshold voltage of the transfer transistor (124) (Figs. 2&14, [0140]-[0141]: it is necessary to design the CMOS image sensor such that the potential barrier of the charge discharging transistor 26 is lower than the potential barrier of the transfer transistor 22).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein the first reset transistor has a Oike into the Grauer, Richardson, Sugawa and Koga combination. The suggestion/ motivation for doing so would be to obtain a high quality image having high synchronization and low distortion (Oike: [0141]).

Regarding claim 9, the Grauer, Richardson, Sugawa and Koga combination teaches the solid-state image sensor according to claim 1, except wherein a potential barrier between a source and a drain of the first reset transistor under application of a first voltage to a gate of the first reset transistor is lower than a potential barrier between a source and a drain of the transfer transistor under application of a second voltage to a gate of the transfer transistor.
However, Oike discloses wherein a potential barrier between a source and a drain of the first reset transistor under application of a first voltage to a gate of the first reset transistor is lower than a potential barrier between a source and a drain of the transfer transistor under application of a second voltage to a gate of the transfer transistor (as illustrated by Figs. 2&14-16, [0140]-[0142]: the potential barrier of the charge discharging transistor 26 is lower than the potential barrier of the transfer transistor 22).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein a potential barrier between a source and a drain of the first reset transistor under application of a first voltage to a gate of the first reset transistor is lower than a potential barrier between a source and a drain of the transfer transistor under application of a second voltage to a gate of the Oike into the Grauer, Richardson, Sugawa and Koga combination. The suggestion/ motivation for doing so would be to obtain a high quality image having high synchronization and low distortion (Oike: [0141]).

Regarding claim 10, the Grauer, Richardson, Sugawa, Koga and Oike combination teaches solid-state image sensor according to claim 8, in addition Grauer discloses wherein among the charges collected in the cathode of the avalanche photodiode, at least part of charges having a potential higher than the potential barrier between the source and the drain of the first reset transistor is transferred to the drain of the first reset transistor (Fig. 2B, [0039]:The anti-blooming transistor has three main objectives; the first being part of the single light pulse gating mechanism when coupled to TX1 (i.e., TX2 is turned from ON to OFF or TX2 is turned from OFF to ON), the second preventing undesired parasitic signal generated in the PD not to be accumulated in the PD during the time TX1 is OFF (i.e., PD Reset) and the third to channel excessive electrical signal originated in the PD when TX1 is ON, hence the role of anti-blooming.).

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over the Grauer, Richardson, Sugawa and Koga combination as applied above, in view of  Merrill (US 6246043 B1, hereinafter “Merrill”).

Regarding claim 11, the Grauer, Richardson, Sugawa and Koga combination teaches the solid-state image sensor according to claim 1, except wherein in an 
However, Merrill discloses wherein in an operation in the second mode, the potential barrier between the source and the drain under application of a voltage to the gate of the transfer transistor is higher than a potential of the floating diffusion initialized by the second reset transistor (Figs. 3A-3C, Col. 5, lines 16-67: Voltage to a gate of transfer transistor set at 4.0 volts while voltage to storage node 22 (FD) is 2.5/0.8 volts).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein in an operation in the second mode, the potential barrier between the source and the drain under application of a voltage to the gate of the transfer transistor is higher than a potential of the floating diffusion initialized by the second reset transistor as taught by Merrill into the Grauer, Richardson, Sugawa and Koga combination. The suggestion/ motivation for doing so would be to maximize the dynamic range (Merrill: Col. 4, lines 48-52).

Regarding claim 12, the Grauer, Richardson, Sugawa and Koga combination teaches the solid-state image sensor according to claim 1, except wherein in an operation in the first mode, the potential barrier between the source and the drain under application of a voltage to the gate of the transfer transistor is equal to or lower than the potential of the floating diffusion initialized by the second reset transistor.
However, Merrill discloses wherein in an operation in the first mode, the potential barrier between the source and the drain under application of a voltage to the gate of Figs. 3D, Col. 6, lines 19-67: Voltage to a gate of transfer transistor set at 0.0 volts while voltage to storage node 22 (FD) is 0.8 volts).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein in an operation in the first mode, the potential barrier between the source and the drain under application of a voltage to the gate of the transfer transistor is equal to or lower than the potential of the floating diffusion initialized by the second reset transistor as taught by Merrill into the Grauer, Richardson, Sugawa and Koga combination. The suggestion/ motivation for doing so would be to maximize the dynamic range (Merrill: Col. 4, lines 48-52).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDELAAZIZ TISSIRE whose telephone number is (571)270-7204.  The examiner can normally be reached on Monday through Friday from 8 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ye Lin can be reached on 571-272-7372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a .

/ABDELAAZIZ TISSIRE/           Primary Examiner, Art Unit 2697